Opinion issued May 30, 2013




                                      In The
                               Court of Appeals
                                     For The
                           First District of Texas

                               NO. 01-12-00966-CR
                                    ____________

                        THOMAS GONZALEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1335344


                           MEMORANDUM OPINION

      Appellant,    Thomas    Gonzalez,   pleaded   guilty,   without   an   agreed

recommendation, to the felony offense of evading arrest with a prior conviction for

evading arrest.    The trial court deferred adjudication and placed appellant on

community supervision for two years. Subsequently, the State moved to adjudicate.
Appellant pleaded “not true” to all of the State’s allegations. After a hearing on the

motion, the trial court found the allegations true, found appellant guilty, and

assessed punishment at two years’ confinement.         The trial court certified that

appellant has the right to appeal. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has informed us that he has delivered a copy of the brief to appellant

and informed him of his right to examine the appellate record and to file a response.

See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has

not filed a pro se response.

                                          2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same); Mitchell,
193 S.W.3d at 155 (reviewing court determines whether arguable grounds exist by

reviewing entire record). An appellant may challenge a holding that there are no

arguable grounds for appeal by filing a petition for discretionary review in the Court

of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Michael McEnrue must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4